United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
COMBAT COMMAND, NELLIS AIR FORCE
BASE, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1506
Issued: November 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2013 appellant filed a timely appeal from a March 15, 2013 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty.
On appeal, appellant contends that OWCP’s decision did not cover the employment
factor that caused his medical conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 24, 2011 appellant, then a 60-year-old telecommunications specialist, filed an
occupational disease claim (Form CA-2) alleging that as a result of noise exposure during the
performance of his federal duties he suffered an aggravation of preexisting tinnitus and persistent
headaches that interfered with his sleep. He indicated that the aggravation of his medical
conditions began shortly after management directed his move on October 5, 2011 to Building 6
where he was exposed to noise.
Appellant entered voluntary retirement effective
December 31, 2011.
In a November 22, 2011 letter, OWCP requested additional factual and medical evidence.
It afforded appellant 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a narrative statement indicating that he wore earplugs
in his work environment as of October 6, 2011 and previously filed a claim for hearing loss and
tinnitus in 1995 with the Department of Veterans Affairs. He stated that he decided to retire
solely to remove himself from the work environment, where the conditions disrupted his sleep
and ability to work and concentrate and he deeply regretted having to leave his federal
employment.
By letter dated July 30, 2012, OWCP informed appellant that he had not submitted
necessary information and gave him 30 days to provide further information and evidence in
support of his claim.
In response, appellant submitted a position description and an August 23, 2012 narrative
statement, indicating that he believed the source of noise at Building 6 was the network and
communications equipment located in the building. He recalled no required safety practices with
respect to hearing protection nor any regulations that demanded them. Appellant reiterated that,
after the first day he was assigned to Building 6, he wore earplugs as he felt it was the only
possible course of action at the time that he could take to protect himself. He also submitted a
March 20, 1996 rating decision from the Department of Veterans Affairs regarding his hearing
loss and tinnitus.
On December 7, 2012 the employing establishment indicated that appellant was not
provided with ear protection as Building 6 was an office environment with an air handler and
computers.
By decision dated December 10, 2012, OWCP denied the claim on the basis that
appellant failed to establish fact of injury, finding no evidence to suggest that he was exposed to
occupational noise levels above 85 decibels during the course of his federal employment.2

2

On May 3, 2012 OWCP referred appellant to Dr. Ivan D. Karabachev, a Board-certified otolaryngologist, for a
second opinion evaluation. In reports dated June 22 and 25, 2012, Dr. Karabachev opined that appellant suffered
from noise-induced bilateral sensorineural hearing loss related to his working conditions. By decision dated
December 10, 2012, OWCP noted that it erroneously referred appellant to a second opinion examination with
Dr. Karabachev on June 22, 2012 and, thus, his reports were of no probative value.

2

On December 28, 2012 appellant requested a review of the written record by an OWCP
hearing representative and submitted a narrative statement.
By decision dated March 15, 2013, an OWCP hearing representative affirmed the
December 10, 2012 decision finding no factor of employment for workplace noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that he sustained an injury in the
performance of duty, he must submit sufficient evidence to establish that he experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
The record does not contain an explanation as to how appellant sustained an aggravation
of his preexisting tinnitus and persistent headaches. Appellant simply stated that he sustained
these conditions due to noise exposure at work. He believed that the source of noise at
Building 6 was the network and communications equipment located in the building, but there is
no explanation or evidence as to the decibel level. On December 7, 2012 the employing
establishment indicated that appellant was not provided with ear protection as Building 6 was an
office environment with an air handler and computers. OWCP informed appellant of the
deficiencies in his claim, but he did not provide the required documentation prior to OWCP’s

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally Elaine Pendleton, 40 ECAB 1143 (1989).
4

See Solomon Polen, 51 ECAB 341 (2000); J.L., Docket No. 11-771 (issued November 17, 2011).

3

issuance of its March 15, 2013 decision. Accordingly, the Board finds that appellant failed to
meet his burden of proof.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed conditions became apparent during a period of
employment, nor his belief that his conditions were caused by his employment is sufficient to
establish causal relationship.6 Since appellant failed to establish the first component of fact of
injury, it is not necessary to discuss whether he submitted medical evidence sufficient to
establish that a medical condition existed and whether the condition was causally related to the
employment factors alleged.7
On appeal, appellant contends that OWCP’s decision did not cover the employment
factor that caused his medical conditions. OWCP did not accept noise exposure as a factor of his
federal employment. For the reasons stated above, appellant failed to establish fact of injury.
Thus, the Board finds his claim is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty.

5

See Walter D. Morehead, supra note 3; M.L., Docket No. 12-957 (issued December 7, 2012).

6

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Bonnie A. Contreras, 57 ECAB 364, 368 n.10 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

